Case 3:19-cv-00595-DJH-CHL Document 25 Filed 11/25/20 Page 1 of 12 PageID #: 1855




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

   CHURCHILL DOWNS RACETRACK, LLC,                                  Plaintiff/Counter Defendant,

   v.                                                   Civil Action No. 3:19-cv-595-DJH-CHL

   LABORERS’ INTERNATIONAL UNION
   OF NORTH AMERICA,
   LOCAL UNION No. 576,                                            Defendant/Counter Claimant.

                                            * * * * *

                          MEMORANDUM OPINION AND ORDER

         Churchill Downs Racetrack entered into a management agreement with C&W Facility

  Services under which C&W would provide all housekeeping and maintenance services at a newly

  constructed pari-mutuel wagering operation beginning in 2018. (Docket No. 12-4, PageID # 1409)

  The Union representing Churchill Downs’ maintenance and housekeeping employees filed a

  grievance arguing that Churchill Downs violated the parties’ CBA by subcontracting with C&W

  instead of using bargaining-unit employees for such services. (D.N. 11-1, PageID # 386) The

  grievance moved to arbitration, where the arbitrator found in favor of the Union. (D.N. 12-4,

  PageID # 1416) Churchill Downs filed this action to vacate the arbitration award, and the Union

  counterclaimed to enforce the award. (See D.N. 1; D.N. 6) Churchill Downs and the Union then

  filed cross-motions for summary judgment as to whether the arbitrator properly interpreted the

  CBA. (See D.N. 11; D.N. 12) For the reasons explained below, the Court will grant the Union’s

  motion in part and deny Churchill Downs’ motion.

                                                I.

         Churchill Downs operates facilities at 700 Central Avenue, Louisville, Kentucky, and 4520

  Poplar Level Road, Louisville, Kentucky. (D.N. 12-4, PageID # 1407) This dispute concerns the



                                                 1
Case 3:19-cv-00595-DJH-CHL Document 25 Filed 11/25/20 Page 2 of 12 PageID #: 1856




  facility on Poplar Level Road. (Id.) The facility for many years contained a simulcast wagering

  facility and a boarding and training facility. (Id., PageID # 1407-08) In 2012, Churchill Downs

  demolished the simulcast wagering facility. (Id.) In 2017-18, Churchill Downs constructed a new

  pari-mutuel wagering operation at 4520 Poplar Level Road, which is branded as Derby City

  Gaming. (Id.)

         Throughout this period, bargaining-unit employees from Laborers’ International Union of

  North America, Local Union No. 576 performed maintenance and housekeeping services at the

  boarding and training facilities at 4520 Poplar Level Road pursuant to the parties’ collective

  bargaining agreement. (Id., PageID # 1409) But no bargaining-unit employees have ever

  performed services at Derby City Gaming, which is also located at 4520 Poplar Level Road. (Id.)

  Instead, Churchill Downs entered into a subcontracting agreement with C&W Facility Services to

  provide all housekeeping and maintenance services at Derby City Gaming. (Id.) The Union filed

  a grievance arguing that this arrangement with C&W violated the parties’ CBA. (Id., PageID #

  1404-05)

         Pursuant to the CBA, the grievance proceeded to arbitration. (Id.) In the arbitration award,

  the arbitrator set out the procedural history, several of the CBA provisions, and the background

  facts. (Id., PageID # 1404-09) Then, the arbitrator laid out the positions of the parties. (Id.,

  PageID # 1409) Churchill Downs’ argument focused on Article II, Section 4 of the CBA, which

  states that Churchill Downs “shall have the right to determine whether and to what extent

  [Churchill Downs’] business and the work required in its business shall be performed by

  employees covered by this agreement.” (Id., PageID # 1411; see D.N. 12-2, PageID # 1112) In

  Churchill Downs’ view, this provision was unambiguous and gave Churchill Downs an

  unrestricted right to subcontract any work covered by the CBA. (D.N. 12-4, PageID # 1411) The



                                                  2
Case 3:19-cv-00595-DJH-CHL Document 25 Filed 11/25/20 Page 3 of 12 PageID #: 1857




  Union, however, maintained that the provision was limited by a number of other sections in the

  CBA: the Recognition Clause in Article I; Article II, Section 5; Article XXI; and Exhibit A to the

  CBA. (Id., PageID # 1409-10) In addition, the Union argued that the past practices between the

  parties did not support Churchill Downs’ interpretation of the CBA. (Id., PageID # 1410-11)

         After considering the parties’ arguments, the arbitrator concluded that Churchill Downs’

  authority in Article II, Section 4 was limited by other provisions of the CBA. (Id., PageID # 1413)

  First the arbitrator pointed to the Recognition Clause of Article I, which states that Churchill

  Downs “recognizes the Union as the sole collective bargaining agent . . . for all full-time, hourly,

  maintenance department and housekeeping Employees employed at 700 Central Avenue and 4520

  Poplar Level Road.” (D.N. 12-4, PageID # 1413; see D.N. 12-2, PageID # 1109) The arbitrator

  found that this provision limited Churchill Downs’ authority to subcontract the maintenance and

  housekeeping work at Derby City Gaming (which is located at 4520 Poplar Level Road) to non-

  bargaining unit employees. (D.N. 12-4, PageID # 1413) The arbitrator also noted that Article II,

  Section 5 stated that it was not “the intent of this article to interfere with the employee rights

  granted under th[e] Agreement.” (Id.) The arbitrator then cited Exhibit A to the CBA and Article

  XXI as sections that concerned employee rights under the agreement. (Id.) Although Exhibit A

  and Article XXI did not apply to the current grievance, the arbitrator found them relevant in

  interpreting the scope of authority granted by Article II, Section 4. (Id.) The arbitrator also looked

  to the parties’ past practices, bargaining history, and the implications of adopting Churchill

  Downs’ interpretation that the CBA gave it an unrestricted right to subcontract housekeeping and

  maintenance work. (Id., PageID # 1414-15)

         From this analysis, the arbitrator concluded that the CBA limited Churchill Downs’

  authority to subcontract under Article II, Section 4 and that Churchill Downs had breached the



                                                    3
Case 3:19-cv-00595-DJH-CHL Document 25 Filed 11/25/20 Page 4 of 12 PageID #: 1858




  CBA by completely subcontracting the maintenance and housekeeping work at Derby City

  Gaming. (Id., PageID # 1416) As a remedy, the arbitrator ordered Churchill Downs to hire

  bargaining-unit employees for work covered by the CBA and to make whole the bargaining-unit

  employees not offered the work contracted to C&W. (D.N. 12-4, PageID # 1416) Churchill

  Downs asks the Court to vacate this award (D.N. 11), while the Union argues that the award should

  be enforced. (D.N. 12)

                                                  II.

         Summary judgment is required when the moving party shows, using evidence in the record,

  “that there is no genuine dispute as to any material fact and the movant is entitled to judgment as

  a matter of law.” Fed. R. Civ. P. 56(a). For purposes of summary judgment, the Court must view

  the evidence in the light most favorable to the nonmoving party. Loyd v. Saint Joseph Mercy

  Oakland, 766 F.3d 580, 588 (6th Cir. 2014) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

  255 (1986)). However, the Court “need consider only the cited materials.” Fed. R. Civ. P.

  56(c)(3); see Shreve v. Franklin Cty., Ohio, 743 F.3d 126, 136 (6th Cir. 2014). If the nonmoving

  party “fails to properly support an assertion of fact or fails to properly address another party’s

  assertion of fact as required by Rule 56(c),” the fact may be treated as undisputed. Fed. R. Civ. P.

  56(e)(2)-(3). To survive a motion for summary judgment, the nonmoving party must establish a

  genuine issue of material fact with respect to each element of each of its claims. Celotex Corp. v.

  Catrett, 477 U.S. 317, 322-23 (1986) (noting that “a complete failure of proof concerning an

  essential element of the nonmoving party’s case necessarily renders all other facts immaterial”).

         “The standard of review for cross-motions [for] summary judgment does not differ from

  the standard applied when only one party files a motion.” Stevens v. CSX Transp., Inc., No. 17-

  74-HRW, 2018 WL 4686428, at *3 (E.D. Ky. Sept. 28, 2018) (citing Taft Broad. Co. v. United



                                                   4
Case 3:19-cv-00595-DJH-CHL Document 25 Filed 11/25/20 Page 5 of 12 PageID #: 1859




  States, 929 F.2d 240, 248 (6th Cir. 1991)). “The fact that both parties have moved for summary

  judgment does not mean that the court must grant judgment as a matter of law for one side or the

  other; summary judgment in favor of either party is not proper if disputes remain as to material

  facts.” Id. (quoting Taft Broad. Co., 929 F.2d at 248). “Thus, when the court reviews cross-

  motions for summary judgment, it ‘must evaluate each motion on its own merits and view all facts

  and inferences in the light most favorable to the nonmoving party.’” Id. (quoting Taft Broad. Co.,

  929 F.2d at 248).

         “Federal labor arbitration case law is shaped largely by the strong congressional policy

  encouraging the resolution of labor disputes through arbitration procedures selected by the

  parties.” Titan Tire Corp. of Bryan v. United Steelworkers of Am., Loc. 890L, 656 F.3d 368, 371

  (6th Cir. 2011).    Courts “‘afford great deference to the arbitrator’s decision,’ because the

  underlying ‘question of contract interpretation [is] for the arbitrator.’” Id. (citations omitted).

  “Because the parties have contracted to have disputes settled by an arbitrator chosen by them rather

  than by a judge, it is the arbitrator’s view of the facts and of the meaning of the contract that they

  have agreed to accept.” Mich. Fam. Res., Inc. v. Serv. Emp. Int’l Union Loc. 517M, 475 F.3d 746,

  752 (6th Cir. 2007) (en banc) (quoting United Paperworkers Int’l Union, AFL-CIO v. Misco, Inc.,

  484 U.S. 29, 37-38 (1987)). Thus, the Court examines arbitration awards using a standard that

  screens for “procedural aberration[s].”1 Id. at 753. To determine whether an award has procedural

  aberrations, the Court asks three questions:



  1
   Churchill Downs argues that a more stringent standard applies to review of arbitration awards.
  (D.N. 11-1, PageID # 399; D.N. 15, PageID # 1760-61) But in Michigan Family Resources, the
  Sixth Circuit explicitly overruled this more stringent standard. 475 F.3d at 753. As a result, the
  Court will evaluate the cross-motions for summary judgment under the standard described in
  Michigan Family Resources. See Zeon Chems. L.P. v. United Food & Com. Workers, Loc. 72D,
  949 F.3d 980, 984 (6th Cir. 2020) (rejecting arguments that relied on cases predating Michigan
  Family Resources).
                                                    5
Case 3:19-cv-00595-DJH-CHL Document 25 Filed 11/25/20 Page 6 of 12 PageID #: 1860




                 [1] Did the arbitrator act “outside his authority” by resolving a dispute not
         committed to arbitration? [2] Did the arbitrator commit fraud, have a conflict of
         interest or otherwise act dishonestly in issuing the award? And [3] in resolving any
         legal or factual disputes in the case, was the arbitrator “arguably construing or
         applying the contract”?

  Id. at 753. Churchill Downs argues that the arbitrator resolved a dispute not committed to

  arbitration, failed to construe the CBA, and issued an ambiguous and unenforceable award. (D.N.

  15, PageID # 1764-73) The Union asserts that the arbitrator arguably construed the CBA and

  requests that the Court award attorney’s fees for the Union. (D.N. 12-1, PageID # 1099-1103)

  A.     Acting outside the arbitrator’s authority

         Churchill Downs appears to argue, without specifically referring to the Michigan Family

  Resources test, that the arbitrator exceeded his authority by considering not just the current alleged

  breach of the CBA, but also the future impact of subcontracting at Derby City Gaming. (D.N. 15,

  PageID # 1769-70) “An arbitrator does not exceed his authority every time he makes an

  interpretive error; he exceeds his authority only when the collective bargaining agreement does

  not commit the dispute to arbitration.” Mich. Fam. Res., 475 F.3d at 756. The parties’ CBA

  commits to an arbitrator all disputes that arise under the terms and conditions of the CBA. (D.N.

  12-2, PageID # 1118) Here, the dispute between the parties is whether Churchill Downs violated

  the CBA when it outsourced maintenance and housekeeping work at Derby City Gaming. (D.N.

  12-4, PageID # 1405) Churchill Downs does not argue that this dispute is not subject to the

  arbitration clause in the CBA. (D.N. 15, PageID # 1760-69; see D.N. 12-2, PageID # 1118-19) In

  resolving this dispute, the arbitrator considered future outsourcing in his attempt to interpret how

  much outsourcing the CBA allowed. (D.N. 12-4, PageID # 1415) Thus, Churchill Downs’

  argument is best characterized as asserting that the arbitrator made an interpretive error and

  therefore did not “arguably construe” the CBA. See Mich. Fam. Res., 475 F.3d at 756 (finding an



                                                    6
Case 3:19-cv-00595-DJH-CHL Document 25 Filed 11/25/20 Page 7 of 12 PageID #: 1861




  arbitrator does not exceed his authority by making an interpretive error). Because the CBA

  committed the present dispute to arbitration, the arbitrator did not exceed his authority. (D.N. 12-

  2, PageID # 1118)

  B.     Arguably construing or applying the contract

         A primary dispute between the parties is whether the arbitrator “arguably construed” the

  CBA. (D.N. 12-1, PageID # 1099; D.N. 15, PageID # 1764). Churchill Downs argues that the

  arbitrator did not “arguably construe” the CBA because he considered the past practices of the

  parties, inapplicable provisions of the CBA, and future outsourcing when interpreting the CBA.

  (D.N. 15, PageID # 1763-70) “‘[So] long as the arbitrator is even arguably construing or applying

  the contract,’ [the Court] will uphold the decision.” Zeon Chems., 949 F.3d at 983 (quoting Misco,

  484 U.S. at 38). An arbitrator arguably construes the contract when the award bears all the

  “hallmarks of interpretation.” Econ. Linen & Towel Serv., Inc. v. Int’l Brotherhood of Teamsters,

  Teamsters Loc. Union 637, 917 F.3d 512, 514 (quoting Mich. Fam. Res., 475 F.3d at 754). An

  award bears the “hallmarks of interpretation” when the arbitrator “refers to, quotes from and

  analyzes the pertinent provisions of the agreement, and at no point does [the arbitrator] say

  anything indicating that he was doing anything other than trying to reach a good-faith

  interpretation of the contract.” Mich. Fam. Res., 475 F.3d at 754. The Court will enforce an award

  where the arbitrator’s interpretation is plausible, even if the “merits analysis has some eyesores.”

  Zeon Chems., 949 F.3d at 983. On the other hand, the arbitrator fails to construe the contract when

  “the arbitrator’s decision on the merits was so untethered from the agreement that it casts doubt on

  whether he was engaged in interpretation, as opposed to the implementation of his ‘own brand of

  industrial justice.’” Titan Tire Corp. of Bryan, 656 F.3d at 374 (quoting Mich. Fam. Res., 475

  F.3d at 754).



                                                   7
Case 3:19-cv-00595-DJH-CHL Document 25 Filed 11/25/20 Page 8 of 12 PageID #: 1862




         The Sixth Circuit has enforced an arbitration award where the arbitrator interpreted the

  meaning of a subcontracting clause. See Econ. Linen, 917 F.3d at 513. In Economy Linen, the

  CBA between the company and the union included a clause that “treated the company as ‘the

  exclusive judge of . . . subcontracting of all or any part of the work activity.’” Id. at 514. The

  company argued that this provision allowed subcontracting “without restriction.” Id. The

  arbitrator, however, concluded that the broad subcontracting clause was limited by another

  provision in the CBA that prevented part-time employees from being employed at a higher wage

  than full-time employees. Id. The Sixth Circuit found that “the arbitrator grounded his opinion in

  the words of the collective bargaining agreement.” Id. The arbitrator cited “the relevant contract

  provisions, analyze[d] each of them, set[] out the parties’ competing arguments, and ultimately

  adopt[ed] one interpretation at the end of the opinion.” Id. Thus, the opinion bore all “the

  hallmarks of interpretation,” and the arbitrator had arguably construed the contract. Id. The court

  rejected the company’s argument that the exclusive power to subcontract could not be limited by

  the provision concerning part-time employees because this was “simply another way of

  complaining that the arbitrator misinterpreted the contract, just the kind of ‘interpretive error’

  beyond [the court’s] reach in this setting.” Id. (citing Mich. Fam. Res., 475 F.3d at 756).

         Here, as in Economy Linen, the arbitrator satisfied the “arguably construing” standard when

  he considered whether the CBA gave Churchill Downs an unrestricted right to outsource the

  maintenance and housekeeping work at Derby City Gaming. The opinion has all the “hallmarks

  of interpretation”: the arbitrator set out the facts and the provisions of the CBA that he viewed as

  relevant to the dispute between the parties (D.N. 12-4, PageID # 1405-09); set out the parties’

  competing positions concerning interpretation of the CBA (id., PageID # 1409-12); and analyzed

  Article II, Section 4, acknowledging that it “could be interpreted to authorize subcontracting.” (Id.,



                                                    8
Case 3:19-cv-00595-DJH-CHL Document 25 Filed 11/25/20 Page 9 of 12 PageID #: 1863




  PageID # 1413) The arbitrator found that other provisions in the CBA created ambiguity about

  the scope of Churchill Downs’ authority to subcontract and ultimately concluded that these

  provisions limited Churchill Downs’ authority to subcontract. (Id.) Since the arbitrator found

  ambiguity in the CBA, he did not fail to construe the CBA when he considered the parties’ past

  practices. See Titan Tire Corp. of Bryan, 656 F.3d at 374 (finding that an arbitrator “arguably

  construed” the CBA by looking to past practices to resolve ambiguity in the CBA); see also Mich.

  Fam. Res., 475 F.3d at 755 (finding that ambiguity in a contract allows an arbitrator to consider

  past practices, even where considering past practices might lead to interpretive error). Nothing in

  the arbitrator’s analysis suggests that the arbitrator “was doing anything other than trying to reach

  a good-faith interpretation of the” CBA. Mich. Fam. Res., 475 F.3d at 754.

         Further, the arbitrator’s conclusion in this case is not materially different from the

  arbitrator’s conclusion in Economy Linen that a subcontracting clause was limited by the CBA.

  See Econ. Linen, 917 F.3d at 513. Like the arbitrator in Economy Linen, the arbitrator in this case

  considered other provisions of the CBA and interpreted them as limiting the authority to

  subcontract under Article II, Section 4. (D.N. 12-4, PageID # 1413) While Churchill Downs

  contends that Exhibit A and Article XXI are inapplicable to the current dispute and that the

  arbitrator improperly considered future outsourcing, these arguments are unavailing because they

  are “simply another way of complaining that the arbitrator misinterpreted the contract,” and such

  interpretive errors are beyond the scope of review. Econ. Linen, 917 F.3d at 514. As a result,

  these arguments do not demonstrate that the arbitrator was implementing his “own brand of

  industrial justice.” Titan Tire Corp. of Bryan, 656 F.3d at 374 (quoting Mich. Fam. Res., 475 F.3d

  at 754). Instead, the arbitrator arguably construed the CBA, and therefore the Court will enforce




                                                   9
Case 3:19-cv-00595-DJH-CHL Document 25 Filed 11/25/20 Page 10 of 12 PageID #: 1864




  the award. See Zeon Chems., 949 F.3d at 983 (“‘[So] long as the arbitrator is even arguably

  construing or applying the contract,’ [the Court] will uphold the decision.” (citation omitted)).

  C.     The arbitrator’s remedy

         Even if the arbitrator “arguably construed” the CBA, Churchill Downs argues, it cannot

  comply with the arbitrator’s remedy because the award is ambiguous and unenforceable. (D.N.

  11-1, PageID # 417; D.N. 15, PageID # 1771-72) But “where it is contemplated that the arbitrator

  will determine remedies for contract violations that he finds, courts have no authority to disagree

  with his honest judgment in that respect.” Equitable Res., Inc. v. United Steel, Paper & Forestry,

  Rubber, Mfg., Energy, Allied Indus. & Serv. Workers Int’l Union, AFL-CIO/CLC; Local 8-512,

  621 F.3d 538, 545 (6th Cir. 2010) (quoting Misco, 484 U.S. at 38). “[A]rbitrators have long had

  considerable ‘flexibility’ when ‘formulating remedies.’” Econ. Linen, 917 F.3d at 515 (quoting

  Enter. Wheel, 363 U.S. at 597). “That’s because ‘[t]he draftsmen may never have thought of what

  specific remedy should be awarded to meet a particular contingency.’” Id. (quoting Enter. Wheel,

  363 U.S. at 597).

         The parties’ CBA states that “[t]he decision of the Arbitrator shall be final and binding on

  both parties” and places no constraints on the types of remedy the arbitrator may order. (D.N. 12-

  2, PageID # 1119) In the absence of any other provision concerning remedies, the CBA leaves

  room for the arbitrator to fashion a remedy when he concludes that one party has breached the

  CBA. (Id.) Here, the arbitrator concluded that Churchill Downs violated the CBA and that the

  appropriate remedy was for Churchill Downs to hire bargaining-unit employees for work covered

  by the CBA and to make whole bargaining-unit employees not offered the work contracted to

  C&W. (D.N. 12-4, PageID # 1416). Nothing in this award gives the Court the authority to disagree

  with the judgment of the arbitrator. See Equitable Res., 621 F.3d at 545; see also Econ. Linen, 917



                                                  10
Case 3:19-cv-00595-DJH-CHL Document 25 Filed 11/25/20 Page 11 of 12 PageID #: 1865




  F.3d at 515 (upholding an award for retroactive damages where subcontracting violated the CBA).

  Moreover, Churchill Downs’ concerns about the impracticability of implementing the award

  should be addressed by the arbitrator: the award specifically noted that “the [a]rbitrator shall retain

  jurisdiction of this award for sixty (60) days for the sole purpose of resolving any disputes related

  to the implementation of the award.” (D.N. 12-4, PageID # 1416)

  D.     Attorney Fees

         In its cross-motion for summary judgment, the Union requests that the Court award

  attorney fees. (D.N. 12-1, PageID # 1103) The Court finds that attorney fees are not warranted in

  this case. “[F]ee awards are appropriate in ‘egregious cases of misconduct,’” not where a party

  has simply requested judicial review of an arbitration award. Zeon Chems., 949 F.3d at 986

  (quoting Jones v. Cont’l Corp., 789 F.2d 1225, 1232 (6th Cir. 1986)) (finding attorney fees were

  not warranted when reviewing an arbitration award where the union made no specific showing of

  egregious misconduct); compare Monroe Auto Equip. Co. v. Int’l Union, United Auto., Aerospace

  & Agric. Implement Workers of Am. (UAW), Monroe Auto Equip. Co., Unit of Loc. 878, 981 F.2d

  261, 270 (6th Cir. 1992) (finding egregious conduct didn’t exist where a party argued that an

  arbitration award should be vacated under the court’s limited scope of review), with Aircraft

  Braking Sys. Corp. v. Loc. 856, Int’l Union, United Auto., Aerospace & Agric. Implement Workers,

  UAW, 97 F.3d 155, 163 (6th Cir. 1996) (finding egregious conduct existed when a party raised a

  legal argument rejected by the court in a related proceeding about the same dispute). Here, the

  Union argues that it is entitled to attorney fees because Churchill Downs sought judicial review

  before complying with the arbitration award. (D.N. 12-1, PageID # 1105; PageID # 1789) It offers

  no evidence of egregious misconduct by Churchill Downs, however. (D.N. 12-1, PageID # 1103-

  05). Thus, no fee award is warranted. See Zeon Chems., 949 F.3d at 986.



                                                    11
          Case 3:19-cv-00595-DJH-CHL Document 25 Filed 11/25/20 Page 12 of 12 PageID #: 1866




                                                              III.

                       For the reasons set forth above, and the Court being otherwise sufficiently advised, it is

              hereby

                       ORDERED as follows:

                       (1)    The Union’s motion for summary judgment to enforce the arbitration award (D.N.

              12) is GRANTED, but the Union’s request for attorney fees is DENIED. A separate judgment

              will be entered this date.

                       (2)    Churchill Downs’ motion for summary judgment (D.N. 11) is DENIED.




                                                               12
November 25, 2020
